             Case 2:20-cv-01438-BNW Document 20
                                             19 Filed 01/15/21
                                                      01/11/21 Page 1 of 3
                                                                         4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   S. WYETH McADAM, CA SBN 223876
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (415) 268-5610
            Facsimile: (415) 744-0134
 6          E-Mail: Wyeth.McAdam@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12   NIGEL RAY LACHEY,                          )
                                                )   Case No.: 20-cv-01438-BNW
13                 Plaintiff,                   )
                                                )
14          vs.                                 )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
15   ANDREW SAUL,                               )   TIME TO FILE CERTIFIED
     Commissioner of Social Security,           )   ADMINISTRATIVE RECORD AND ANSWER;
16                                              )   STATUS REPORT; DECLARATIONS OF
                   Defendant.                   )   JEBBY RASPUTNIS AND CHRISTIANNE
17                                              )   VOEGELE; [PROPOSED] ORDER
18                                                  (SECOND REQUEST)
19

20

21

22

23

24

25

26
              Case 2:20-cv-01438-BNW Document 20
                                              19 Filed 01/15/21
                                                       01/11/21 Page 2 of 3
                                                                          4




 1          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3
     Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4
     Complaint are due to be filed by January 15, 2021. The new deadline would be March 16, 2021.
 5
            STATUS REPORT: The Commissioner hereby refers the Court to the declarations of Jebby
 6

 7   Rasputnis, Executive Director of the Social Security Administration’s Office of Appellate Operations

 8   (OAO), and Christianne Voegele, Chief of the Court Case Preparation and Review Branch 1, and Acting
 9   Chief of the Court Case Preparation and Review Branch 3, of OAO. As explained in the declarations, the
10
     agency must navigate and overcome five simultaneous challenges as it transitions the preparation of these
11
     records from an in-person process to a mostly virtual one:
12
            1.      Obtaining the appropriate technology, subject to Federal purchasing rules;
13

14          2.      Retraining staff on the new procedures and new technology;

15          3.      Adhering to the Federal government protections for personally identifiable information;

16          4.      Working with outside vendors for transcription services, including obtaining a new vendor
17   subject to Federal contracting rules; and
18
            5.      Completing security clearance processes for new employees of the vendors.
19
            While the agency has worked hard to overcome these challenges, it cannot, at this time, provide
20
     an estimate as to when operations will be back to their normal level. As described in the Rasputnis
21

22   declaration, the agency processed more than 1,100 cases in August and will soon surpass the pre-

23   pandemic production rates of 300-400 per week. By implementing the new processes and obtaining a

24   new vendor and new contract employees, the agency is committed to increasing CAR production as fast
25
     as possible to address this urgent need.
26



     Unopp. Mot. for Ext.; 20-cv-01438-BNW           1
              Case 2:20-cv-01438-BNW Document 20
                                              19 Filed 01/15/21
                                                       01/11/21 Page 3 of 3
                                                                          4




 1          Defendant is unable to provide any further information about when a CAR may be ready in this
 2
     particular case, other than to say that the agency is working diligently to prepare as many CARs as
 3
     possible under these challenging circumstances.
 4

 5          On January 4, 2011, the undersigned contacted Plaintiff via the email address he provided. On

 6   January 11, 2021, the undersigned conferred with Plaintiff via email and he has no objection to the

 7   requested extension.

 8          It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR

 9   and answer to Plaintiff’s Complaint, through and including March 16, 2021.

10

11          Dated: January 11, 2020                        Respectfully submitted,

12                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
13
                                                           /s/ S. Wyeth McAdam
14                                                         S. Wyeth McAdam
                                                           Special Assistant United States Attorney
15
                                                ORDER
16
      IT IS ORDERED that the defendant's unopposed     IT ISmotion
                                                             SO ORDERED.
                                                                   is GRANTED. The deadline to file
17    the CAR and answer to plaintiff's complaint is extended up to and including March 16, 2021.
      Further, the Court notes that it will accept an electronic version of the administrative record,
18                                                     _____________________________________
      as has been requested in other social securityBRENDA
                                                        cases. WEKSLER
19                                                     UNITED STATES MAGISTRATE JUDGE
                                                             IT IS SO ORDERED
20
                                                                DATED: 2:18 pm, January 15, 2021
21

22

23                                                              BRENDA WEKSLER
                                                                UNITED STATES MAGISTRATE JUDGE
24

25

26



     Unopp. Mot. for Ext.; 20-cv-01438-BNW             2
